NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted May 31, 2016 *
                                Decided May 31, 2016

                                        Before

                        FRANK H. EASTERBROOK, Circuit Judge

                        MICHAEL S. KANNE, Circuit Judge

                        ANN CLAIRE WILLIAMS, Circuit Judge

No. 16-1082

THOMAS JOHN CARTER,                            Appeal from the United States
    Plaintiff-Appellant,                       District Court for the Northern District
                                               of Illinois, Eastern Division.
      v.
                                               No. 15 C 2256
JPMORGAN CHASE BANK, N.A.,
and U.S. SECURITY ASSOCIATES, INC.,            Matthew F. Kennelly,
      Defendants-Appellees.                    Judge.

                                      ORDER

        Thomas Carter, a retired Army officer, was invited to interview for a job with a
company performing contract work for JPMorgan Chase. When he arrived at the Chase
facility where the interview was to be conducted, Carter was turned away by the
building manager and a security guard employed by U.S. Security Associates. They had
concluded—incorrectly, as it turned out—that, under Chase protocol for that building,

      *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 16-1082                                                                          Page 2

Carter’s military ID was not a suitable form of identification to gain entry. The interview
went forward (off site), but Carter was not hired. He later filed this lawsuit against
Chase and U.S. Security Associates, essentially alleging that their employees’ miscue had
cost him the job. In his operative complaint Carter raised a litany of claims, including
“employment discrimination,” “age discrimination,” violation of the Uniformed
Services Employment and Reemployment Rights Act, see 38 U.S.C. § 4311, and even
racketeering. The district court dismissed the action on the defendants’ motion,
reasoning that Carter had not alleged a plausible claim.

        Carter has appealed the dismissal, but his brief does not identify any
disagreement with the district court’s reasons for dismissing his lawsuit. Instead he
emphasizes that the defendants’ employees disregarded the facility’s “standard
operating procedure,” which lists a military ID as an acceptable form of identification.
Carter also accuses the defendants of lying and “engaging in a cover-up” after he filed a
related charge of discrimination with the Illinois Department of Human Rights. But
Carter does not explain the relevance of these contentions, which do not undermine the
district court’s analysis. He thus has waived any argument that the district court erred.
See FED. R. APP. P. 28(a)(8)(A); Rahn v. Bd. of Trustees of N. Ill. Univ., 803 F.3d 285, 295
(7th Cir. 2015); Yasinskyy v. Holder, 724 F.3d 983, 989 (7th Cir. 2013).

                                                                               AFFIRMED.